In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1155V
                                       Filed: March 9, 2015
                                       Not for Publication

*************************
AMY JUNKER                                         *
                                                   *
                                                   *
                         Petitioner,               *        Ruling on Entitlement; Concession;
                                                   *        TDaP; Shoulder Injury Related to
v.                                                 *        Vaccine Administration (“SIRVA”);
                                                   *        Special Processing Unit (“SPU”)
                                                   *
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
             Respondent.                           *
*************************

Mark Theodore Sadaka, Englewood, N.J., for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

        On November 26, 2014, Amy Junker filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq, 2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of a Tentanus-
Diphtheria-acelluar Pertussis vaccine (“TDaP”) vaccination on December 7, 2011,
petitioner suffered a shoulder injury related to vaccine administration. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On March 7, 2015, respondent filed a status report in which she concedes that
petitioner is entitled to compensation in this case. Status report (ECF No. 13) at 1.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
Specifically, respondent submits “petitioner’s injury is consistent with a shoulder injury
related to vaccine administration (“SIRVA”). Petitioner has met the statutory
requirements by suffering the residual effects of her condition for more than six months.
Therefore, based on the record as it now stands, petitioner has satisfied all the legal
prerequisites for compensation under the Act.” Id. (internal citations omitted).

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master